



FIRST AMENDMENT TO THE
MAXIMUS, INC.
2011 EQUITY INCENTIVE PLAN




WHEREAS, MAXIMUS, Inc., a Virginia corporation (the “Company”), has established
and maintains the MAXIMUS, Inc. 2011 Equity Incentive Plan (the “Plan”); and


WHEREAS, the Company now considers it desirable to amend the Plan to provide for
additional limitations with respect to awards granted to non-employee directors
of the Company;


NOW, THEREFORE, pursuant to the power reserved to the Company by Section 15.1 of
the Plan, and by virtue of the authority delegated to the undersigned officer by
resolution of the Company’s board of directors, the Plan, as previously amended,
be and is hereby further amended, effective December 16, 2015, in the following
particulars:


1.
By substituting the following for Section 4.1 of the Plan:



“4.1    Number of Shares Available for Grants. Subject to adjustment as provided
in Sections 4.2 and 4.3, the number of Shares that may be issued or transferred
to Participants under the Plan is the number of Shares available for the grant
of future awards under the Prior Plans as of the date the Plan is approved by
the Company’s shareholders. No additional awards shall be made under the Prior
Plans on or after the date the Plan is approved by the Company’s shareholders.
Notwithstanding any other provision of the Plan, the aggregate number of shares
of Common Stock subject to Options, including ISOs, and SARs that may be granted
within any fiscal year to any one Participant (other than non-employee
Directors) under the Plan shall not exceed the number equal to 20% of the total
number of Shares reserved for issuance under the Plan as of the date the Plan is
approved by the Company’s shareholders, except for grants to new hires during
the fiscal year of hiring which shall not exceed the number equal to 30% of the
total number of Shares reserved for issuance under the Plan as of the date the
Plan is approved by the Company’s shareholders. The foregoing limit set forth in
this Section 4.1 shall be construed to comply with Section 422 of the Code.


Subject to adjustment as provided in Section 4.3, to the extent necessary to
comply with Code Section 162(m) the maximum number of Shares and Share
equivalent units that may be granted during any fiscal year to any one
Participant (other than non-employee Directors) under Options, SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units,
Performance Awards or any other Award is 500,000, which limit will apply
regardless of whether the compensation is paid in Shares or in cash. To the
extent necessary to comply with Code Section 162(m) the maximum aggregate dollar
amount that

1



--------------------------------------------------------------------------------



may be paid to any one Participant (other than non-employee Directors) during
any fiscal year under Performance Units, Performance Awards or any cash-based
Award granted under Article 10 is $5,000,000.


Subject to adjustment as provided in Section 4.3, the maximum aggregate number
of Shares and Share equivalent units that may be granted during any fiscal year
to any one Participant who is a non-employee Director shall be 75,000, which
limit will apply regardless of whether the compensation is paid in Shares or in
cash. The maximum aggregate dollar amount that may be paid to any one
Participant who is a non-employee Director during any fiscal year under
Performance Units, Performance Awards or any cash-based Award granted under
Article 10 is $1,000,000.


The Shares with respect to which Awards may be made will include authorized but
unissued Shares, and Shares that are currently held or subsequently acquired by
the Company as treasury Shares, including Shares purchased in the open market or
in private transactions.”


2.    By substituting the following for the second sentence of the final
paragraph of Section 15.1 of the Plan:


“Except as provided in Sections 4.3 and 15.2, the Committee shall not, without
the prior approval of the Company’s shareholders, (i) increase or remove the
Share limitations with respect to Awards granted to non-employee Directors under
Section 4.1 of the Plan, (ii) cancel any outstanding Option or SAR for the
purpose of reissuing the Option to the Participant at a lower exercise price,
(iii) exchange any outstanding Option or SAR whose exercise price is equal to or
greater than the current Fair Market Value of a Share for cash or another Award,
(iv) reduce the exercise price of an outstanding Option or SAR, or (v) take any
other action that would be a “repricing” of the Option or SAR.”


*    *    *


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by the
undersigned duly authorized officer this 16th day of December 2015.




 
 
 
MAXIMUS, Inc.
 
 
 
 
 
 
 
 
By:
/s/ David R. Francis
 
 
 
 
David R. Francis
 
 
 
 
General Counsel and Secretary
 






2

